                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JUSTIN COLLINS,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )           Case No. 19-cv-00462-NJR
                                                 )
 JOHN DOE, et al.,                               )
                                                 )
                Defendants.                      )

                              ORDER DISMISSING CASE

ROSENSTENGEL, Chief Judge:

       Plaintiff Justin Collins filed this action pursuant to 42 U.S.C. § 1983 for constitutional

deprivations that allegedly occurred when he was an inmate of the Illinois Department of

Corrections incarcerated at Big Muddy River Correctional Center. On June 27, 2019, Collins

notified the Court of a change of address and that he no longer was incarcerated. (Doc. 10). The

address he provided was: 4550 South Calmet Ave., Chicago Illinois, 60653. Since then, all of the

mail sent to Collins at this address from this Court has been returned undeliverable, marked with

“address not known.” (Docs. 15, 16, 18, 21).

       On October 30, 2019, the Court issued an order informing Collins that he had previously

been advised of his continuing obligation to keep the Court informed of any change in his address

and that failure to comply could result in dismissal of this action. (Doc. 20). Collins was ordered

to show cause on or before November 14, 2019, why this case should not be dismissed for failure

to comply with orders of the Court and to prosecute his claims. That order also was returned as

undeliverable. (Doc. 21). Collins did not file anything with the Court by the deadline, and he has

not participated in this action since filing his Notice of Change of Address on June 27, 2019.

(Doc. 10).

                                                1
       The Court will not allow this matter to linger indefinitely. Accordingly, this action is

DISMISSED without prejudice for failure to comply with three court orders (Docs. 3, 7, and 20)

and for failure to prosecute. See FED. R. CIV. P. 41(b). The dismissal does not count as one of

Collins’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

       Collins is ADVISED that his obligation to pay the filing fee for this action was incurred at

the time the action was filed. Therefore, the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Collins wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If Collins does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list

each of the issues he intends to appeal in the notice of appeal. See FED. R. APP. P. 24(a)(1)(C). A

proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-

day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than

twenty-eight (28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 12/9/2019


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 2
